DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A (Fig. 2, socketing with a chip assembly, and, claims 1-4, 8, 14-16 and 18) in the reply filed on 3.2.2022 is acknowledged.
Claims 5-7, 9-13, 17 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3.2.2022.

Drawings
The drawings are objected to because “Joining material such as in 104” in Fig. 1 is unclear; what is 104?.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the capacitive coupling components and pin coupling of claims 8 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: (a) “power sections 106” and “joining sections 106” is unclear. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8, 14-16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 14, “one or more of the signal interconnects are capable of providing chip signaling for the one or more chips” (claim 1) and “one or more of the signal interconnects provide chip signaling for the one or more chips” (claim 14) cause the claims to fail to comply with the written description requirement.
As currently claimed, less than all of the signal interconnects are capable of or provide chip signaling since “one or more of the signal interconnects” encompasses all or less than all thereof. There is no disclosure in the specification supporting less than all of the signal interconnects are capable of or provide chip signaling; e.g., “the signals coming from the chip 118 (e.g., signals other than the power and ground signals) are connected to pads 120, such as pads 120a -120j (or some other number of pads) that may be coupled to other components” and “As described above and herein, the power sections 106 
Since the claims encompass embodiments not supported by the specification, the examiner deems it necessary to raise the instant rejection until the claim is amended or support is pointed out by the applicants.
None of the dependent claims addresses this deficiency.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barowski et al. (US 20120106074 A1).
Regarding claims 1-3, Barowski discloses (claim 1) a device comprising: one or more chips (202, “high-performance high-power processor layer 202 comprising a plurality of processor cores”); power/ground interconnects (206, “Power delivery layer 204 delivers power (Vdd) and ground from claim 2) further comprising at least one of a heat sink component or a heat spreader component (302) that is coupled to and adjacent to a (one of many) first surface of the first side (upper, Figs. 2-3A, “Possible implementations of power delivery layer 204 will be discussed in detail below” and [0024]), and, (claim 3) further comprising a power component (212) that is coupled to and adjacent to a (one of many) second surface  of the first side (Fig. 2, “Power delivery layer 204 delivers power (Vdd) and ground from data processing system 212” and “Power delivery layer 204 may be coupled to data processing system 212 using any type of coupling mechanism, such as connectors formed on a system board, cabling to a power supply, or the like”).
Regarding claims 14-16, Barowski discloses (claim 14) a method comprising: providing power/ground interconnects (206) on a first side (upper) of a chip assembly (Fig. 2), wherein the power/ground interconnects provide power and ground signaling for one or more chips (202. MPEP claim 15) further comprising coupling at least one of a heat sink component or a heat spreader component (302) adjacent to the power/ground interconnects (Figs. 2-3A, “Possible implementations of power delivery layer 204 will be discussed in detail below” and [0024]), and, (claim 16) further comprising connecting (indirectly at least) a power component (212) to a (one of many) surface of the power/ground interconnects (Fig. 2, “Power delivery layer 204 delivers power (Vdd) and ground from data processing system 212” and “Power delivery layer 204 may be coupled to data processing system 212 using any type of coupling mechanism, such as connectors formed on a system board, cabling to a power supply, or the like”).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barowski et al. in view of Parker (US 20050242823 A1) and Knight et al. (US 5629838 A).
Regarding claims 8 and 18, Barowski fails to disclose (claim 8) wherein the signal interconnects include capacitive coupling components, wherein individual ones of the capacitive coupling components are configured to couple to a pin of a plurality of pins, and, (claim 18) wherein the signal interconnects include capacitive coupling components, and further comprising coupling the capacitive coupling components to a plurality of pins connected to a socket.
Parker discloses (claim 8) wherein individual ones of the signal interconnects (22, “The IC 10 may have an array of pads, pins, solder balls or solder columns 22”) are configured to couple to a pin of claim 18), further comprising coupling the signal interconnects (22) to a plurality of pins (28) connected to a socket (12, Fig. 3).
It would have been obvious to one of ordinary skill in the art to include the signal interconnect and pin connection/configuration of Parker in the device of Barowski so as to provide means for adding/replacing ICs after a board has been manufactured (Parker, [0028], “Some complex integrated circuits are not directly mounted on boards, but are intended to reside in sockets that permit them to be added or replaced after a board is manufactured”).
Barowski/Parker fail to disclose (claim 8) wherein the signal interconnects include capacitive coupling components, wherein individual ones of the capacitive coupling components are configured to couple to a pin of a plurality of pins, and, (claim 18) wherein the signal interconnects include capacitive coupling components, and further comprising coupling the capacitive coupling components to a plurality of pins connected to a socket. 
Note: replacing signal interconnects 22 of Parker for “capacitive coupling components” would meet the claim.
Knight discloses signal interconnects (14) of a die (11) as capacitive coupling components (“Die half-capacitor 14”, Fig. 1).
It would have been obvious to one of ordinary skill in the art to replace the signal interconnect of Barowski/Parker for the “half-capacitor” of Knight and arrive at the claimed invention so as to enable means for mounting and remounting a die non-destructively onto pins of a socket (Knight, “Fuzz button power connections, in combination with coupled half-capacitor signal connections 14 and 15, allow die 11 to be successively mounted and removed from substrate 10 non-destructively, which affords significant advantages in terms of testing, repair or performance optimization, as compared to destructive approaches. Such non-destructive mount/remove cycles entail substantially zero forces, torques, or changes in energy across the means 13 for capacitive signaling”).
Claims 1-4 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henderson et al. (US 20140225246 A1).
Regarding claims 1-4, Henderson discloses (claim 1) a device comprising: one or more chips (204/206); power/ground interconnects (210/212) on a first side (upper) of the device (Fig. 2), wherein the power/ground interconnects are capable of (MPEP 2111, 2112 and/or 2114) providing power and ground signaling for the one or more chips (Vdd/Vss, Fig. 2); and signal interconnects (unlabeled, shown as solder balls/bumps) on a second side (bottom) of the device that is opposing to the first side (Fig. 2), wherein one or more of the signal interconnects are capable of (MPEP 2111, 21112 and/or 2114) providing chip signaling for the one or more chips ([0104], “data signals to components (e.g., active components) of the active region of the second die may travel through the first die”), wherein the one or more chips are coupled (broad term) to the power/ground interconnects and the signal interconnects and are located between (vertically) the power/ground interconnects on the first side of the device and the signal interconnects on the second side of the device (Fig. 2), (claim 2) further comprising at least one of a heat sink component or a heat spreader component (210/212, “Heat Spreader”) that is coupled to and adjacent to a first surface (under 210/212) of the first side (Fig. 2), (claim 3) further comprising a power component (214/216) that is coupled to and adjacent to a second surface (over 210/212) of the first side (Fig. 2), and, (claim 4) wherein the power component (214/216) includes a first power connector (214/216) configured to (none of the element recited hereinafter are explicitly required; only a capability of achieving the claimed subject matter) connect to one or more power supplies and to connect to a second power connector (“the wire bond 214 is coupled to the package substrate 202”, and, “the wire bond 216 is coupled to the package substrate 202” wherein: the power connector 214/216 is capable of being connected to power supplies and a second power connector, Fig. 2).
Regarding claims 14-16, Henderson discloses (claim 14) a method comprising: providing power/ground interconnects (204/206) on a first side (upper) of a chip assembly (Fig. 2), wherein the claim 15) further comprising coupling at least one of a heat sink component or a heat spreader component (210/212) adjacent to the power/ground interconnects (Fig. 2), and, (claim 16) further comprising connecting a power component (214/216) to a surface of the power/ground interconnects (Fig. 2).
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al. in view of Parker and Knight et al..
Regarding claims 8 and 18, Henderson fails to disclose (claim 8) wherein the signal interconnects include capacitive coupling components, wherein individual ones of the capacitive coupling components are configured to couple to a pin of a plurality of pins, and, (claim 18) wherein the signal interconnects include capacitive coupling components, and further comprising coupling the capacitive coupling components to a plurality of pins connected to a socket.
Parker discloses (claim 8) wherein individual ones of the signal interconnects (22, “The IC 10 may have an array of pads, pins, solder balls or solder columns 22”) are configured to couple to a pin of a plurality of pins (28, “pin spring fingers 28,”, Fig. 3), and, (claim 18), further comprising coupling the signal interconnects (22) to a plurality of pins (28) connected to a socket (12, Fig. 3).
It would have been obvious to one of ordinary skill in the art to include the signal interconnect and pin connection/configuration of Parker in the device of Henderson so as to provide means for adding/replacing ICs after a board has been manufactured (Parker, [0028], “Some complex integrated 
Henderson/Parker fail to disclose (claim 8) wherein the signal interconnects include capacitive coupling components, wherein individual ones of the capacitive coupling components are configured to couple to a pin of a plurality of pins, and, (claim 18) wherein the signal interconnects include capacitive coupling components, and further comprising coupling the capacitive coupling components to a plurality of pins connected to a socket. 
Note: replacing signal interconnects 22 of Parker for “capacitive coupling components” would meet the claim.
Knight discloses signal interconnects (14) of a die (11) as capacitive coupling components (“Die half-capacitor 14”, Fig. 1).
It would have been obvious to one of ordinary skill in the art to replace the signal interconnect of Henderson/Parker for the “half-capacitor” of Knight and arrive at the claimed invention so as to enable means for mounting and remounting a die non-destructively onto pins of a socket (Knight, “Fuzz button power connections, in combination with coupled half-capacitor signal connections 14 and 15, allow die 11 to be successively mounted and removed from substrate 10 non-destructively, which affords significant advantages in terms of testing, repair or performance optimization, as compared to destructive approaches. Such non-destructive mount/remove cycles entail substantially zero forces, torques, or changes in energy across the means 13 for capacitive signaling”).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Andres Munoz/Primary Examiner, Art Unit 2894